ORDER

PER CURIAM.
Defendant David J. Dehart appeals the judgment entered pursuant to a jury verdict finding him guilty of one count of first degree robbery and one count of armed criminal action for which he was sentenced, as a prior and persistent offender, to concurrent terms of imprisonment of twenty years for each count.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. *82The judgment is affirmed pursuant to Rule 30.25(b).